             Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                          )    Case No. 20-34682 (DRJ)
                                                                         )
                              Debtors.                                   )    (Jointly Administered)
                                                                         )

                             DEBTORS’ OBJECTION TO MARKEL
                           INTERNATIONAL INSURANCE CO. LTD.’S
                         MOTION FOR RELIEF FROM AUTOMATIC STAY

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this objection to Markel International Insurance Co. Ltd.’s Motion for Relief From the Automatic

Stay to Authorize Cancellation of Certain Insurance Policies Issued to Debtors [Docket No. 265]

(the “Motion”)2 filed by Markel International Insurance Co. Ltd. (“Markel”). In support of this

objection, the Debtors respectfully state as follows.

                                             Preliminary Statement

             1.     Since the Petition Date, the Debtors have used the “breathing spell” afforded by the

automatic stay in these chapter 11 cases to effect not just an operational turnaround but a

renaissance of their business. Those efforts remain oriented towards restarting operations for the

benefit of all parties in interest, including Markel. For example, the Debtors continue to take

necessary steps to ensure their vessels’ compliance with applicable health, safety, and

environmental rules and regulations, obtain a document of compliance (“DOC”) from a



1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2     Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion.



KE 72924060
          Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 2 of 18




“recognized organization” approved by the U.S. Coast Guard, and satisfy the conditions precedent

to access the final draw under the DIP facility. That the Debtors’ resources remain allocated to

these critical workstreams is value-maximizing and consistent with the discharge of their fiduciary

duties—especially at this key crossroads of the chapter 11 process while the Debtors seek

appropriate relief in furtherance of earning back a DOC. The automatic stay is essential to the

Debtors’ ongoing efforts.

          2.    Uninterrupted insurance coverage is vital to the Debtors’ operational turnaround

during these chapter 11 cases. Markel seeks authority to immediately cancel the Debtors’ hull and

machinery insurance policy (the “H&M Policy”)3 and war risks policy (the “War Policy,” and

together with the H&M Policy, the “Policies”) for which Markel serves as lead underwriter—even

though the Debtors are current on all payment obligations under the Policies—because of an

alleged breach of a representation related to the Debtors’ compliance with certain classification

society matters. The Debtors’ ongoing efforts to earn back a DOC and related safety certifications

is the focus of the pending adversary proceeding, styled as Bouchard Transportation Co., Inc., v.

American Bureau of Shipping and United States Coast Guard, Adv. No. 20-3501 (DRJ) (S.D. Tex.

Dec. 17, 2020), and related emergency request for a temporary restraining order directing either

the U.S. Coast Guard or the American Bureau of Shipping (“ABS”) to perform the related safety

audit. While the Debtors remain ready, willing, and able to resolve that dispute on mutually

acceptable terms, in the absence of such consensus the litigation requires additional time to run its

course.

          3.    The Court could deny the relief requested on the basis of that pending dispute with

the U.S. Coast Guard and ABS, the resolution of which may moot the Motion. Markel meanwhile


3   A copy of the H&M Policy is attached to the Motion as Exhibit A.

                                                       2
       Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 3 of 18




contends that either the automatic stay does not apply to the Policies, or, alternatively, cause exists

to lift the stay to authorize Markel to cancel both Policies. Markel is wrong on both counts and

the Motion should be denied.

       4.      First, granting the relief requested by Markel would be highly prejudicial to the

Debtors and their estates. Not only would cancellation of the Policies be a harmful distraction

from the Debtors efforts to effectuate a renaissance of their business, it would frustrate the Debtors’

efforts to restart operations by requiring them to find and place insurance with a new underwriter.

Alternative coverage may not be available on competitive terms or by the relevant deadlines.

       5.      Second, the hardship to the Debtors triggered by lifting the stay substantially

outweighs any minor hardship to Markel in allowing Debtors more time to demonstrate that they

have satisfied the vessel classification standards under the H&M Policy. Indeed, the Debtors have

requested emergency injunctive relief requiring ABS or the U.S. Coast Guard to conduct an

appropriate safety review and, if warranted, issue a DOC and related safety certifications. Markel

does not face any hardship relating to nonpayment because the Debtors are also current on

premiums due and owing on both Policies.

       6.      Third, Markel has not demonstrated that it is likely to prevail on the merits of its

asserted right to cancel the Policies. To the extent Markel seeks a determination that either of the

Policies terminated in accordance with its terms, it is required to commence an adversary

proceeding to that effect.     The Debtors dispute Markel’s conclusory statements regarding

termination of the H&M Policy as a result of the vessels not being classed and such statements are

subject to other defenses. More importantly, the Policies are critical to an effective reorganization.

       7.      To grant Markel’s request and permit them to terminate the Policies at this critical

juncture of the Debtors’ restructuring efforts would be value destructive to the detriment of all



                                                  3
        Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 4 of 18




parties in interest. The Debtors’ breathing spell should not be terminated lightly or prematurely,

particularly where, as here, Markel fails to meet its heavy burden to show “cause” to lift the stay

and key related litigation in respect of the classification societies, DOC, and related safety

certifications remains pending. For all of the reasons set forth herein, the Motion should be denied.

                                             The H&M Policy

        8.       On June 10, 2020, the H&M Policy was issued to the Debtors with a policy period

effective through June 10, 2021. The H&M Policy includes the following term: “Unclassed

vessels to be DNV Classed within 120 days of inception [i.e., October 8, 2020] or to be agreed

lead underwriter [i.e., Markel].” H&M Policy at 5. The H&M Policy also includes a boilerplate

provision that “in the event of any change, voluntary or otherwise” to the classification society or

the class of the vessels therein, the H&M Policy will terminate unless the underwriters (i.e.,

Markel) agree otherwise. H&M Policy at 69.

        9.       On October 5, 2020, Markel contacted the Debtors’ insurance broker, Willis

Towers Watson (“Willis”), with a list of information requests relating to the Debtors’ vessels. At

that time, the Debtors were primarily focused on marketing and negotiating their DIP financing

and collecting and organizing information necessary to prepare their “first day” pleadings, among

other efforts to stabilize the business immediately after the commencement of these chapter 11

cases. In addition, the Debtors had not yet hired or re-hired critical personnel that would assist

with such information requests. On October 13, 2020, Willis responded to Markel, including with

the response the Debtors’ “first day” declaration that articulated the Debtors’ plans to regain a

DOC and return to normal operations.4 A week later, on October 20, 2020, Markel issued a notice



4   See, e.g., Ray Decl. [Docket No. 79] ¶ 47 (“[T]he Company intends to hire a classification society as soon as
    practicable. The Company will work constructively with the classification society to satisfy the safety
    management audit required by 33 C.F.R. § 96.330 and regain its DOC.”).

                                                       4
       Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 5 of 18




of cancellation with respect to the H&M Policy, citing “[f]ailure to provide requested

documentation and/or information provided failed to meet requisite standards” as the basis for the

cancellation notice.

       10.     On November 16, 2020, Willis provided additional responsive information to

Markel. On November 18, 2020, counsel to the Debtors informed Markel that any such purported

cancellation lacked merit and, in any event, would violate the automatic stay. On November 24,

2020, Markel rescinded its notice of cancellation of the H&M Policy.

       11.     Now, rather than continuing to allege that the Debtors have failed to provide

requisite information, Markel instead contends that the Debtors are in violation of certain terms

pertaining to the Debtors’ ongoing relationships with the classification societies and safety review

processes specific to ABS, the U.S. Coast Guard, and the pending adversary proceeding. Markel

asserts that either the H&M Policy has terminated automatically or Markel should be permitted to

terminate the H&M Policy, in each case notwithstanding the automatic stay.

       12.     There is no question that the H&M Policy is property of the Debtors’ estates to

which the automatic stay applies. The Debtors are current on their premium payments and Markel

is not prejudiced by the policy remaining in place. On the other hand, permitting Markel to

terminate the policy now would frustrate the Debtors’ ability to effectuate an operational

turnaround and force them to divert resources and attention from their most pressing restructuring

activities—including obtaining a DOC and a renewed relationship with a classification society—

to find new insurance coverage.

       13.     Markel’s eagerness to terminate the H&M Policy should not be permitted to drive

these cases off course and thwart the Debtors’ reorganization prospects. The automatic stay exists

to shield debtors from precisely this type of action, and no cause exists to lift the stay.



                                                   5
            Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 6 of 18




                                              The War Policy

            14.     The Motion argues that the War Policy terminated as a consequence of the Debtors

     failing to pay the applicable premium. See Mot. ¶ 30. In point of fact, the Debtors are current on

     all premiums due and owing under the War Policy. On November 16, 2020—two weeks prior to

     filing of the Motion—the Debtors paid both premium installments then due under the War Policy.

     On December 8, 2020, the Debtors timely paid the third installment. Markel’s assertion that the

     Debtors have failed to pay the premium on the War Policy was and remains erroneous. As a

     consequence, no cause exists to lift the stay to permit Markel to cancel the War Policy.

            15.     Markel has failed to meet its burden to show cause to lift the stay with respect to

     the War Policy or that any alleged prejudice suffered by Markel substantially outweighs the

     potential harm to the Debtors’ estates. For the reasons set forth more fully herein, Markel fails to

     meet their burden to circumvent the automatic stay and the Motion should be denied.

                                                 Objection

I.          Markel’s Apparent Request for a Declaratory Judgment Regarding Automatic
            Cancellation of the H&M Policy Is Procedurally Improper and Should Be Denied.

            16.     At various points, Markel asserts that coverage under the H&M Policy expired

     “automatically” by its terms and, therefore, is not subject to the automatic stay. See, e.g., Mot.

     ¶¶ 33 (“[T]he automatic stay . . . is inapplicable to the H&M Policy, because the H&M Policy does

     not provide coverage to Bouchard based on its failure to comply with conditions of obtaining

     insurance.”), 37 (“[A]s to the vessels that were classed at the time the H&M Policy was issued but

     are no longer classed, the [H&M] Policy has automatically terminated.”). Any request, express or

     implied, for a declaratory judgment by the Court that the H&M Policy terminated postpetition in

     accordance with its terms is procedurally improper and should be denied. See Bankruptcy Rule

     7001(9) (requiring an adversary proceeding to obtain a declaratory judgment relating to validity


                                                      6
             Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 7 of 18




      of an interest in property). To the extent Markel desires a declaratory judgment to that effect, the

      appropriate proceeding for that request is commenced by filing a complaint in this Court.

II.          The Automatic Stay Is a Fundamental Debtor Protection and Exceptions Are
             Narrowly Construed.

             17.     “The automatic stay is one of the fundamental debtor protections provided by the

      bankruptcy laws.” In re Timbers of Inwood Forest Assocs., Ltd., 793 F.2d 1380, 1409 (5th Cir.

      1986), on reh’g, 808 F.2d 363 (5th Cir. 1987), aff’d sub nom. United Sav. Ass’n of Texas v. Timbers

      of Inwood Forest Assocs., Ltd., 484 U.S. 365 (1988) (quoting H.R. Rep. 95-595, 340 (1977),

      U.S.C.C.A.N. 1978, p. 6296). The purpose of the automatic stay is “to prevent certain creditors

      from gaining a preference for their claims against the debtor; to forestall the depletion of the

      debtor’s assets due to legal costs in defending proceedings against it; and, in general, to avoid

      interference with the orderly . . . rehabilitation of the debtor.” Assoc. of St. Croix Condo. Owners

      v. St. Croix Hotel Corp., 682 F.2d 446, 448 (3d Cir. 1982). In short, its purpose is “to give the

      debtor a ‘breathing spell’ from [its] creditors, and also, to protect creditors by preventing a race

      for the debtor’s assets.” In re Commonwealth Oil Ref. Co., Inc., 805 F.2d 1175, 1182 (5th Cir.

      1986) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1977) reprinted in 1978

      U.S.C.C.A.N. 5963, 6296–97).

             18.     “The stay insures that the debtor’s affairs will be centralized, initially in a single

      forum in order to prevent conflicting judgments from different courts and in order to harmonize

      all of the creditors’ interests with one another.” Fid. Mortg. Inv’rs v. Camelia Builders, Inc., 550

      F.2d 47, 55 (2d Cir. 1976). In light of the purpose of the automatic stay, its scope is interpreted

      very broadly, and exceptions are interpreted narrowly. In re Gasprom, Inc., 500 B.R. 598, 606

      (B.A.P. 9th Cir. 2013).




                                                       7
              Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 8 of 18




III.              The Policies Are Property of the Estate to Which the Automatic Stay Applies.

                  19.   Section 362(a) of the Bankruptcy Code states that a bankruptcy filing operates as a

       stay of:

                        (1) the commencement or continuation, including the issuance or
                        employment of process, or a judicial, administrative or other action
                        or proceeding against the debtor that was or could have been
                        commenced before the commencement of the case under this title,
                        or to recover a claim against the debtor that arose before the
                        commencement of the case under this title; ... (3) any act to obtain
                        possession of property of the estate or of property from the estate or
                        to exercise control over property of the estate[.]

       11 U.S.C. § 362(a).

                  20.   Section 541(a) of the Bankruptcy Code provides that the term “property of the

       estate” includes all “legal or equitable interests of the debtor in property” as of, or acquired after,

       the petition date. See also Highland Capital Mgmt. LP v. Chesapeake Energy Corp. (In re Seven

       Seas Petroleum, Inc.), 522 F.3d 575, 584 (5th Cir. 2008). Property of the estate includes tangible

       property, intangible property, and causes of action. See In re CTLI LLC, 528 B.R. 359, 366 (Bankr.

       S.D. Tex. 2015) (citing In re Equinox Oil Co., Inc., 300 F.3d 614, 618 (5th Cir. 2002)). Courts—

       including the Fifth Circuit—have consistently held that a debtor's insurance policies generally

       comprise property of the estate. See, e.g., In re Davis, 730 F.2d 176, 184 (5th Cir.1984); In re

       Minoco Grp. of Cos. Ltd., 799 F.2d 517, 519 (9th Cir. 1986); Tringali v. Hathaway Machinery

       Co., 796 F.2d 553, 560 (1st Cir. 1986); In the matter of Gulf Tampa Dry Dock Co., 49 B.R. 154,

       157 (Bankr. M.D. Fla. 1985).

                  21.   Section 362 therefore stays postpetition cancellation of a debtor’s insurance

       policies, and any purported cancellation that violates the automatic stay is void ab initio. See, e.g.,

       In re Minoco Grp., 799 F.2d at 518; Scrima v. John Devries Agency, Inc., 103 B.R. 128, 132 (W.D.

       Mich. 1989); see also In re Louisiana World Exposition, Inc., 832 F.2d 1391, 1401 (5th Cir. 1987)


                                                          8
       Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 9 of 18




(agreeing that the debtor’s insurance policies were property of the estate, which “empowers the

bankruptcy court to prevent their cancellation.”).

       22.     Here, the Policies are property of the estate subject to the automatic stay. Markel

erroneously conflates the question of whether the Policies are property of the estate with whether

the Polices may terminate in accordance with their terms notwithstanding the automatic stay. But

cancellation of insurance policies by the lead underwriter should not be confused with expiration.

In fact, the H&M Policy expressly contemplates that the Debtors may obtain written agreement

from Markel with respect to vessel classification. Markel’s conduct, including the relief requested

by the Motion, also acknowledges that cancellation of the H&M Policy requires an affirmative act

by Markel. Markel’s approach and argument represent a calculated strategy to assert control over

property of the Debtors’ estate—the Policies—in violation of the automatic stay. Termination has

not yet occurred and termination should not be allowed.

       23.     Markel mistakenly relies on J.E. Adams for the proposition that the automatic stay

does not prevent the automatic termination of a contract by its own terms. See Mot. ¶¶ 42–49, 61.

J.E. Adams, however, is distinguishable in that it specifically and narrowly addresses a debtor’s

failure to pay premiums due and owing on a postpetition basis. In J.E. Adams, the insurer issued

a letter of cancellation per the terms of the contract for the failure to pay. In re J.E. Adams Indus.

Ltd., 269 B.R. 808, 811 (N.D. Iowa 2001). In holding that termination did not violate the stay, the

court reasoned that the insurer was not attempting to recover on a claim that arose prepetition in

violation of the stay since the nonpayment happened postpetition. Id. at 813–14. Thus, the

cancellation of the policy was not an “act or proceeding” against the debtor in violation of the stay

but instead “was a natural event flowing from the terms of the Policy.” Id. at 812. The facts of




                                                  9
            Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 10 of 18




      J.E. Adams are simply inapposite where, as here, the Debtors have made all premium payments

      due and owing under the Policies. The Motion should be denied.

IV.          A Party Seeking Relief from the Automatic Stay Must Demonstrate “Cause.”

             24.      Section 362(d)(1) of the Bankruptcy Code provides that a court shall grant relief

      from the automatic stay “for cause.” 11 U.S.C. § 362(d)(1). The Bankruptcy Code, however, does

      not define “cause.”       See, e.g., In re Mendoza, 111 F.3d 1264, 1271 (5th Cir. 1997)

      (“The Bankruptcy [Code] does not specify what constitutes cause to modify a stay, other than ‘lack

      of adequate protection of an interest in property of such party in interest.’”).

             25.      Courts generally take one of two factor-based approaches when determining

      whether cause exists to lift the stay. The first approach considers “whether lifting the stay will

      result in any great prejudice to the debtor or the bankruptcy estate, whether any hardship to a

      nondebtor of continuation of the stay outweighs any hardship to debtor, and whether the creditor

      has a probability of prevailing on the merits of the case.” BDA Design Grp., Inc. v. Official

      Unsecured Creditors’ Comm., No. 13-cv-01568, 2013 WL 1200467, at *5 (N.D. Tex. Sept. 2,

      2013) (internal quotation marks omitted).

             26.      The second approach, most commonly applied to requests to lift the automatic stay

      to allow litigation against a debtor to proceed in another forum, considers twelve factors originally

      catalogued in In re Curtis. 40 B.R. 795, 799–800 (Bankr. D. Utah 1974); see In re Sonnax Indus.,

      Inc., 907 F.2d 1280, 1286 (2d Cir. 1997) (recognizing that Curtis “catalogued a dozen factors to

      be weighed in deciding whether litigation should be permitted to continue in another forum.”).

      The twelve factors catalogued by the Curtis court as relevant to determining whether cause exists

      to lift the automatic stay—not all of which will be applicable to every such request—are:

                  whether the relief will result in a partial or complete resolution of the issues;

                  the lack of any connection with or interference with the bankruptcy case;

                                                         10
      Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 11 of 18




            whether the foreign proceeding involves the debtor as a fiduciary;

            whether a specialized tribunal has been established to hear the particular cause of action
             and that tribunal has the expertise to hear such cases;

            whether the debtor’s insurance carrier has assumed full financial responsibility for
             defending the litigation;

            whether the action essentially involves third parties, and the debtor functions only as a
             bailee or conduit for the goods or proceeds in question;

            whether litigation in another forum would prejudice the interests of other creditors, the
             creditors’ committee, and other interested parties;

            whether the judgment claim arising from the foreign action is subject to equitable
             subordination under section 510(c) of the Bankruptcy Code;

            whether movant’s success in the foreign proceeding would result in a judicial lien
             avoidable by the debtor under section 522(f) of the Bankruptcy Code;

            the interest of judicial economy and the expeditious and economical determination of
             litigation for the parties;

            whether the foreign proceedings have progressed to the point where the parties are
             prepared for trial; and

            the impact of the stay on the parties and the “balance of hurt.”

In re Curtis, 40 B.R. at 799–800. Not all factors may be relevant in a given case and only the

relevant factors need to be considered. Sonnax, 907 F.2d at 1286.

       27.      Under any test, “[i]f the movant fails to make an initial showing of cause . . . the

court should deny relief without requiring any showing from the debtor that it is entitled to

continued protection.” Id. at 1285; see also In re Gramercy Ct, Ltd., No. 07-80177, 2007 WL

2126493, at *5 (Bankr. S.D. Tex. July 19, 2007) (“Every party seeking relief from the automatic

stay under section 362(d)(1) must carry the initial burden of showing that it is entitled to relief

before the debtor is obligated to go forward with its proof.”); see also Capital Comm. Fed. Credit

Union v. Boodrow (In re Boodrow), 126 F.3d 43, 48 (2d Cir. 1997) (“We have emphasized that a




                                                  11
            Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 12 of 18




     bankruptcy court should deny relief from the stay if the movant fails to make an initial showing of

     cause.”).

             28.     Whether evaluated under the three-factor test or the relevant Curtis factors, Markel

     fails to make an initial showing of cause to lift the automatic stay, and the Motion should be denied.

V.           Markel Has Not Established Cause for Relief From the Automatic Stay.

             A.      Markel Fails to Satisfy the Three-Factor Lift Stay Test.

                     1.      Lifting the Stay Will Severely Prejudice the Debtors.

             29.     The primary factor in determining whether to lift the automatic stay is whether

     allowing such action would negatively affect the administration of the debtor’s estate. See In re

     W.R. Grace & Co., No. 01-01139, 2007 WL 1129170, at *2 n.7 (Bankr. D. Del. Apr. 13, 2007)

     (“The most important factor in determining whether to grant relief from the automatic stay . . . is

     the effect of such litigation on the administration of the estate.”) (quoting In re Curtis, 40 B.R. at

     806). Even a “slight interference” with the administration of the debtor’s estate “may be enough

     to preclude relief in the absence of a commensurate benefit.” See In re Curtis, 40 B.R. at 806.

             30.     Allowing Markel to cancel the Policies while the Debtors are in the midst of

     addressing critical restructuring exigencies would severely prejudice the Debtors (and their

     stakeholders) by forcing them to divert time, resources, and attention from their reorganization

     efforts to obtaining alternative coverage (which, among other things, is a requirement under their

     DIP facility). Alternative and/or commercially competitive coverage may not be readily available.

     Cancellation of the Policies now could materially prejudice the Debtors’ ability to successfully

     reorganize. Accord In re Minoco Grp., 799 F.2d at 518 (reiterating the bankruptcy court’s finding

     that cancellation of the insurance policies would render the reorganization of the Debtor more

     difficult, if not impossible).



                                                      12
       Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 13 of 18




        31.       Because the Debtors are required to maintain hull and machinery insurance,

granting Markel’s requested relief would disrupt the Debtors’ ongoing reorganization efforts,

potentially jeopardizing the Debtors ability to obtain a DOC—the very linchpin of the Debtors’

ability to maximize value of the Debtors’ estates for the benefit of all stakeholders, including

Markel. In any event, disputes related to the DOC process—including the Debtors’ emergency

request that either the U.S. Coast Guard or ABS perform the required safety review in a timely and

impartial manner—remain pending before this Court and may moot the relief requested. The

parties should be allowed to litigate their disputes with the stay’s protection.

        32.       This factor weighs against lifting the automatic stay.

                  2.     Markel Cannot Carry Their Burden to Show the Balance of the Harms
                         Tip Significantly in Their Favor.

        33.       Leaving the Policies in place is not detrimental to Markel or its business where

premiums have been paid and the subject vessels are not currently in operation. Contrary to

Markel’s assertions regarding underwriting risk, that the Debtors’ vessels are not operating

arguably presents lower risk than the risk Markel underwrote for at renewal—i.e., the risks of loss

associated with Bouchard operating its business in the ordinary course. Importantly, though the

Debtors’ vessels are not presently in service to customers, the Debtors continue to maintain their

vessels in accordance with the applicable standards set forth in the ISM Code applicable to

classification.

        34.       Markel’s argument presents a catch 22 for the Debtors. Unless and until the

Debtors obtain a DOC, they cannot resume ordinary business operations. But without appropriate

insurance, a DOC would be meaningless because the Debtors would not be able to prudently put

their vessels back in service. Further, Markel’s assertion that “it is fundamentally unfair to require




                                                   13
      Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 14 of 18




Markel to continue to provide coverage . . . for which it has not been paid a premium” is false.

Mot. ¶ 62. The Debtors are current on all owed premiums.

       35.     Markel has failed to articulate a cognizable harm that would result from denial of

the relief requested. Markel’s rights under the Policies—including any defenses to coverage it

may have—are fully preserved. Without more, Markel cannot overcome the “heavy and possibly

insurmountable burden of proving that the balance of hardships tips significantly in favor of

granting relief.” In re W.R. Grace & Co., 2007 WL 1129170, at *3 (internal quotation omitted).

       36.     The Debtors, in contrast, face imminent and substantial harm if the stay is lifted.

As further described herein, lifting the stay to allow Markel to cancel the Policies would force the

Debtors to expend time and resources to obtain replacement coverage, which would distract from

and potentially impede the Debtors’ reorganization efforts. The Policies are critical to the Debtors’

business and, as a consequence, essential to their effective reorganization.

       37.     This factor also weighs against lifting the stay.

               3.      Markel Has Not Demonstrated a Likelihood of Prevailing on the Merits
                       of Its Claims.

       38.     Markel has not demonstrated that it is likely to prevail on the merits of its claims.

Markel’s argument that the New York law-governed H&M Policy automatically terminated as a

result of the Debtors’ vessels not being classed, for example, is subject to several disputed matters,

including that the specifically-negotiated warranty requiring the Debtors to bring vessels into class

vitiates the automatic termination boilerplate and that the Debtors have otherwise substantially

complied with all of the terms and conditions applicable to the H&M Policy. Accord U.S. Bank

N.A. v. Triaxx Asset Mgmt. LLC, 687 F. App’x 8, 9 (2d Cir. 2017) (“New York … follows the

common (and commonsensical) rule that a specific provision … governs the circumstances to

which it is directed, even in the face of a more general provision.”); see also Westchester Resco


                                                 14
      Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 15 of 18




Co., L.P. v. New England Reinsurance Corp., 818 F.2d 2, 3 (2d Cir. 1987) (per curiam) (“New

York law … recognizes a general rule that ambiguities in an insurance policy are to be construed

strictly against the insurer.”). Those arguments would properly be the subject of a separate

proceeding, see supra, and the Debtors reserve all rights, remedies, claims, defenses, and the like

in connection therewith.

       39.      All three factors weigh against lifting the automatic stay. Accordingly, the Motion

should be denied.

       B.       Markel Fails to Satisfy the Relevant Curtis Factors.

       40.      Markel’s request for relief from the automatic stay similarly fails to pass muster

under the relevant Curtis factors. For example:

            The lack of any connection with or interference with the bankruptcy case. Granting
             Markel’s request to lift the stay to terminate the Policies will not only demand the
             Debtors’ time and attention obtaining new insurance instead of focusing on pressing
             restructuring activities, but would directly interfere with the Debtors’ ability to operate
             as a going concern. The Policies, and the H&M Policy specifically, are critical to the
             Debtors’ reorganization. Markel fails to satisfy this Curtis factor.

            Whether the action essentially involves third parties, and the debtor functions only
             as a bailee or conduit for the goods or proceeds in question. The Policies directly
             involve the Debtors, their property, and the prudent operation of their business. Markel
             fails to satisfy this Curtis factor.

            The impact of the stay on the parties and the “balance of hurt.” The Debtors
             commenced these chapter 11 cases to implement a renaissance of their 100-year-old
             family business, an operational turnaround made possible by, among other things, the
             automatic stay. As discussed herein, the “breathing spell” afforded by the automatic
             stay has been integral to the Debtors’ successful efforts thus far in their complex
             restructuring. Markel, on the other hand, is not harmed by remaining in possession of
             the unearned premium on the H&M Policy while also having been paid for premiums
             owed on the War Policy. Markel fails to satisfy this Curtis factor.

In sum, the relevant Curtis factors weigh heavily against granting Markel’s request for relief from

the automatic stay. The Motion should be denied.




                                                   15
      Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 16 of 18




                                      Reservation of Rights

       41.     The Debtors reserve all rights to supplement or add to the legal and factual

arguments raised in this objection and to object to the Motion, on any bases whatsoever, at a future

date. Nothing herein shall be interpreted as an admission that any claim described herein is valid,

and the Debtors reserve all rights with respect thereto.

                                            Conclusion

       42.     Whether viewed under the three-factor test or the Curtis factors, Markel has not

met their heavy burden for lifting the stay to proceed with cancellation of the Policies.

Consequently, the Motion should be denied.




                                                 16
      Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 17 of 18




       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court deny the Motion.

 Houston, Texas
 December 29, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                          KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)     KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)      Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900               W. Benjamin Winger (admitted pro hac vice)
 Houston, Texas 77010                           300 North LaSalle Street
 Telephone:      (713) 752-4200                 Chicago, Illinois 60654
 Facsimile:      (713) 752-4221                 Telephone: (312) 862-2000
 Email:          mcavenaugh@jw.com              Facsimile: (312) 862-2200
                 ggraham@jw.com                 Email:        ryan.bennett@kirkland.com
                                                              benjamin.winger@kirkland.com

 Co-Counsel to the Debtors                      Co-Counsel to the Debtors
 and Debtors in Possession                      and Debtors in Possession
      Case 20-34682 Document 357 Filed in TXSB on 12/29/20 Page 18 of 18




                                      Certificate of Service

        I certify that on December 29, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh
